Case 1:18-cv-00101-JJM-LDA Document 21-8 Filed 02/27/20 Page 1 of 7 PageID #: 207




                      EXHIBIT A-6
        Case 1:18-cv-00101-JJM-LDA Document 21-8 Filed 02/27/20 Page 2 of 7 PageID #: 208




                                       *2310995712*
Ocwen                                                                                                                   PRESORT
P.O. BOX 9066                                                                                                        First-Class Mail
TEMECULA, CA 92589-9066                                                                                             U.S. Postage and
                                                                                                                        Fees Paid
                                                                                                                           WSO
                                       2310995712

Send Payments to:
Ocwen
P.O. Box 6440
Carol Stream, IL 60197-6440

                                       20160727-209
Send Correspondence to:
Ocwen
P.O. Box 24738
West Palm Beach, FL 33416-4738          rqqrsrprsspsrsrrprrrrrrqsqsrpppsqrsspsqsrqsqqrsssqpsqpsrsqqprqpqs
                                       Christopher B Pemental
                                       PO BOX 750
                                       BRISTOL, RI 02809-0999




 D1D191519
 5419141A8
 D9E04101C
 5C1485F39
 D8641061D
 7FE64AABC
 D94349EA8
 7A81BCACD
 FDCDDDCDC

                                                                                                            DEMAND05BKDC_FC
Case 1:18-cv-00101-JJM-LDA Document 21-8 Filed 02/27/20 Page 3 of 7 PageID #: 209




           PATTERN FOR SECURITY PURPOSES ONLY.
              PAGE LEFT INTENTIONALY BLANK.
       Case 1:18-cv-00101-JJM-LDA Document 21-8 Filed 02/27/20 Page 4 of 7 PageID #: 210




            07/26/2016                                                                                        SentVIA
                                                                                                                   ViaFirst
                                                                                                                        FirstClass Mail
                                                                                                                               Class Mail
                                                                                      VIA Certified Mail (return receipt r  2310995712
                                                                                                           Loan Number:
                                                                                                                 Certified
             Christopher B Pemental                                                                     Loan Number: 7131191723
             PO BOX 750
             BRISTOL, RI 02809-0999

                   Christopher B Pemental
                   ~ PO Box 750
                   Bristol, RI 02809-0999


                                                                                               Property Address: 193 Sowams Rd
                                                                                                       Barrington, RI 02806-4607


                                                            NOTICE OF DEFAULT
            AVISO IMPORTANTE PARA PERSONAS QUE HABLAN ESPAÑOL :
            Esta notificación es de suma importancia. Puede afectar su derecho a continuar viviendo en su casa. Si no entiende
            su contenido, obtenga una traducción inmediatamente o contáctenos ya que tenemos representantes que hablan
            español y están disponibles para asistir.
            Dear Customer(s),

                                            SPECIAL NOTICE IN THE EVENT YOU HAVE FILED BANKRUPTCY
            If you have received an Order of Discharge in a Chapter 7 case filed under the Bankruptcy Code of the United States,
            this notice is not intended as an attempt to collect any debt from you personally. If you have received an Order of
            Discharge in a Chapter 11, 12 or 13 bankruptcy case, this notice is not an attempt to collect a pre-petition debt
            pursuant to a completed and confirmed Bankruptcy Plan. If the foregoing applies to you, this notice is sent to you
            only as a preliminary step to an “In Rem” foreclosure on the mortgage against the above-referenced property.
            Provisions may be contained within the mortgage/deed of trust that requires notice prior to foreclosure. As such, this
            is not an attempt to assert that you have any personal liability for this debt contrary to any entered Bankruptcy Order
            of Discharge.
            In addition, if you have recently filed a petition under the Bankruptcy Code, this notice has been sent to you because
            we have not been notified of your bankruptcy case. If the foregoing applies to you, it is IMPORTANT that you or your
            bankruptcy attorney contacts us immediately and provides us with the following information: date and jurisdiction of
            your filing, your case number and the bankruptcy chapter number under which you have filed.




             NMLS # 1852                                                                                     DEMAND05BKDCM
            This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
            that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
            communication is purely provided to you for informational purposes only with regard to our secured lien on the above
            referenced property. It is not intended as an attempt to collect a debt from you personally.

                                                                  Page 1 of 4
D91191519
5419141A8
59E04181C
5C1485B69
D8655C3BD
7FB83198D
D12FFF1F8
DB2B5B9C8
DCCDCCCDD
Case 1:18-cv-00101-JJM-LDA Document 21-8 Filed 02/27/20 Page 5 of 7 PageID #: 211




    Mortgage payments on the above referenced account are past due, which has caused a default under the terms of
    the Mortgage or Deed of Trust. As of 07/26/2016, the following amounts are past due:

                      Principal and Interest                                                 $244,771.74

                      Interest Arrearage                                                            $0.00

                      Escrow                                                                  $58,569.63

                      Late Charges                                                             $3,951.86

                      Insufficient Funds Charges                                                    $0.00

                      Fees / Expenses                                                          $3,800.79

                      Suspense Balance (CREDIT)                                                     $0.00

                      Interest Reserve Balance (CREDIT)                                             $0.00

                      TOTAL DUE                                                              $311,094.02

    On or before 09/01/2016, payment may be remitted to us via MoneyGram, bank check, money order or certified
    funds for the entire total amount past due to the appropriate address listed at the bottom of page four of this
    notice. Any amount(s) that become due in the interim must also be received.

    If the account is not brought current in timely manner, it may result in our election to exercise our right to foreclose
    on the property. Upon acceleration, the total obligation will be immediately due and payable without further
    demand. In foreclosure proceedings, we are entitled to collect the total arrearage in addition to any expenses of
    foreclosure, including but not limited to reasonable attorney’s fees and costs. If the loan has already been
    accelerated and foreclosure proceedings have already begun, we will continue the foreclosure action (if possible).
    You may have the right to assert in court, the non-existence of a default or any other defense to acceleration and
    foreclosure.

    We will work with bankruptcy lawyers, foreclosure defense lawyers, housing counselors, and other authorized
    representatives of our customers. However, we will only release information once written authorization has been
    obtained, as required by law.

    After acceleration of the debt, but prior to foreclosure, the mortgage loan may be reinstated, depending on the
    terms of the note and mortgage, any payments received and/or any relevant prior court order. We encourage you to
    review the provisions of the note and mortgage. Please be aware that, after acceleration of the debt, there may be
    expenses and attorney’s fees and costs incurred by us to enforce the terms of the mortgage agreement, in addition
    to the overdue amount on the mortgage. Any payment to reinstate the mortgage loan after acceleration must
    therefore include an amount sufficient to cover such expenses and fees incurred. Payments received that are less
    than the amount required to reinstate the mortgage loan will be returned, and will not stop any foreclosure
    proceedings that have begun. PRIOR TO SUBMITTING A PAYMENT, PLEASE CALL US TO VERIFY THE EXACT AMOUNT
    PAST DUE ON THE ACCOUNT.

     NMLS # 1852                                                                                     DEMAND05BKDCM
    This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
    that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
    communication is purely provided to you for informational purposes only with regard to our secured lien on the above
    referenced property. It is not intended as an attempt to collect a debt from you personally.

                                                          Page 2 of 4
       Case 1:18-cv-00101-JJM-LDA Document 21-8 Filed 02/27/20 Page 6 of 7 PageID #: 212




            In addition, a HUD counseling agency may be able to provide assistance. To locate the HUD-approved counseling
            agency, call the HUD Housing Counseling Service at (800) 569-4287 or consult HUD’s website at www.HUD.gov.

            If you have any questions or concerns please call us toll-free at (800) 746-2936. We are available Monday through
            Friday 8:00 am to 9:00 pm, Saturday 8:00 am to 5:00 pm and Sunday 9:00 am to 9:00 pm ET.

            Failing to contact a housing counselor or attorney may result in the loss of certain opportunities, such as meeting with
            the lender or participating in mediation in front of a neutral third party.

            Attention Servicemembers and Dependents: Servicemembers on “active duty” or “active service,” or a spouse or
            dependent of such a servicemember, may be entitled to certain legal protections under the federal Servicemembers
            Civil Relief Act (50 U.S.C. App. §§ 501-597b) (“SCRA”) regarding the servicemember’s interest rate and foreclosure
            protections. SCRA and certain state laws provide important protections for you. If you are currently in the military
            service, or have been within the last twelve (12) months, please notify OCWEN immediately. Servicemembers and
            dependents with questions about the SCRA should contact their unit’s Judge Advocate, or their installation’s Legal
            Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces is available at
            http://legalassistance.law.af.mil/content/locator.php. Military OneSource is the U.S. Department of Defense’s
            information resource. If you are listed as entitled to legal protections under the SCRA, please go to
            www.militaryonesource.mil/legal or call 1-800-342-9647 (toll free from the United States) to find out more
            information. Dialing instructions for areas outside the United States are provided on the website. Homeowner
            counseling is also available at HUD-certified housing counselors (http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm ).
            You can also contact us toll-free at (800) 746-2936 if you have questions about your rights under SCRA.

            To remedy this situation we want to assist in trying to reach that goal. OCWEN would like to present some of the
            alternatives that might be available regarding the delinquent mortgage loan. While our primary objective is the
            collection of past due amounts on the loan, we want to work to find the best available alternative to bring the
            mortgage loan obligation current.
            Chabungbam Somi Singh has been assigned as your relationship manager and will be your designated representative
            for resolution inquiries and submission of documents.

            Sincerely,                                                  ADDRESS WRITTEN CORRESPONDENCE TO:
            Loan Servicing                                              Ocwen Loan Servicing, LLC
            Toll Free Phone: (800) 746-2936                             Attention: Research Department
                                                                        P.O. Box 24736
                                                                        West Palm Beach, FL 33416-4736




             NMLS # 1852                                                                                     DEMAND05BKDCM
            This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
            that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
            communication is purely provided to you for informational purposes only with regard to our secured lien on the above
            referenced property. It is not intended as an attempt to collect a debt from you personally.

                                                                  Page 3 of 4
D15591519
545804C2C
718041858
59C5849ED
D5A4D24BC
784D10D89
F02068F5C
7E38EAB08
FDCDCCCDC
Case 1:18-cv-00101-JJM-LDA Document 21-8 Filed 02/27/20 Page 7 of 7 PageID #: 213




                                    PAYMENT REMITTANCE INFORMATION
                         (Always include loan number 7131191723 with any payment )
                                                Certified Payment Methods
                             Western Union                                       MoneyGram
              Code City: OCWEN                                   Receiver Code: 2355
              State: Florida                                     Payable to: Ocwen Loan Servicing, LLC
              Reference: Loan number                             City, State: Orlando, Florida
              Agent Locator: (800) 225-5227                      Reference: Loan number
                                                                 Agent locator: (800) 926-9400

                  Mail a Money Order/Certified Check                                 Bank Wire
              For regular mail:
                                                                 Bank: Wells Fargo Bank, NA
              Ocwen Loan Servicing, LLC
                                                                 ABA: 121000248
              P.O. Box 660264
                                                                 Account Number: 4124823352
              Dallas, TX 75266-0264
                                                                 Account Name: Ocwen Loan Servicing, LLC
              For Overnight/Certified mail:                      Reference: Loan number               and
              Ocwen Loan Servicing, LLC                          Property Address and Borrower Name
              Box # 660264                                       Email: wire details to Transferfunds@ocwen.com
              1010 W. Mockingbird Lane, Suite 100
              Dallas, TX 75247




     NMLS # 1852                                                                                     DEMAND05BKDCM
    This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
    that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
    communication is purely provided to you for informational purposes only with regard to our secured lien on the above
    referenced property. It is not intended as an attempt to collect a debt from you personally.

                                                        Page 4 of 4
